Citation Nr: 0909075	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-31 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD); and if 
so whether service connection may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1973 to 
August 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied reopening the 
Veteran's claim for service connection for PTSD.  

In December 2008, the Veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  

In March 2006, the RO decided that no new and material 
evidence had been submitted to reopen the claim.  The Board 
must initially determine whether new and material evidence 
has been submitted regardless of the RO's actions.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The reopened issue of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for PTSD was denied in an unappealed November 1993 rating 
decision.

2.  The evidence received since the November 1993 decision is 
not cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
seeking service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Because the Board finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
PTSD, the Veteran requires no further assistance to 
substantiate this aspect of her claim.

Analysis

In November 1993, the RO denied entitlement to service 
connection for PTSD.  The RO based its decision on the fact 
that there was no medical diagnosis for PTSD.  A notice of 
disagreement was not received within one year of the notice 
of that decision.  Final decisions can be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  

Material evidence is (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The RO's prior denials were based on a finding that there was 
no current diagnosis of the claimed PTSD.  The subsequently 
received evidence includes an October 2006 VA treatment 
record showing an Axis I diagnosis of PTSD; and an October 
2008 VA treatment record showing a diagnosis of PTSD.  This 
evidence pertains to an element of the claim (current 
disability) that was previously found to be lacking.  As 
such, the evidence is new and material and the claim is 
reopened.


ORDER

New and material evidence having been submitted, the claim is 
reopened.  To this extent the appeal is allowed.


REMAND

The Veteran is essentially contending that she has PTSD as 
the result of personal assault while in the navy.  

If a posttraumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) 
(2008). 

The Veteran has not received the notice required by 38 C.F.R. 
§ 3.304(f).  In addition, an examination is needed to 
determine whether there is evidence of behavior changes in 
response to the claimed stressor.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter telling her 
that supporting evidence of the claimed 
personal assault stressor can consist of 
evidence other than official service 
department records.  

2.  Afford the Veteran an examination to 
determine whether she meets the criteria 
for a diagnosis of PTSD, whether the PTSD 
is the result of an in-service stressor, 
and whether there is evidence of behavior 
changes in response to the stressor.  The 
examiner should review the claims 
folders, including the service medical 
records, prior to answering these 
questions.

The Veteran testified at her hearing that 
her PTSD may have been aggravated during 
service.  If the etiology of the 
Veteran's PTSD diagnosis is not due to an 
in-service stressor, the examiner should 
provide an opinion as to whether or not 
her PTSD was aggravated by service.  

3.  If the benefit sough on appeal is not 
fully granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


